Citation Nr: 0026625	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  97-32 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for an eye disorder, 
claimed as allergic conjunctivitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to December 
1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

Initially, the Board notes that entitlement to service 
connection for a nervous condition and for an eye condition 
was denied by the RO in a November 1975 letter to the 
veteran.  At that time, the clinical evidence of record 
indicated that the veteran had an anxiety reaction with 
depressive features and was silent as to any diagnosis of an 
eye disorder.  Additionally, the veteran was not provided 
with either a rating decision as to this determination or 
with notice of his appellate rights.  Subsequent to the RO's 
November 1975 letter to the veteran, the record was 
supplemented with clinical evidence showing that the veteran 
has schizophrenia and allergic conjunctivitis.  Given these 
specific diagnoses, as compared to the RO's denial of service 
connection for generalized disorders, as well as the absence 
of a rating decision contemporaneous with the November 1975 
letter and notice of appellate rights, the Board finds that 
new and material evidence is not required in this instance.  
Accordingly, the issues for current consideration by the 
Board are as framed on the title page of this decision.

Additionally, the Board notes that evidence was received at 
the Board in September 2000, subsequent to the certification 
of the veteran's appeal to the Board.  As such, this evidence 
was not considered by the agency of original jurisdiction, as 
provided for by applicable VA regulation.  See 38 C.F.R. 
§ 20.1304(c) (1999).  Nor was a waiver received as to initial 
consideration of this evidence by the agency of original 
jurisdiction.  Id.  With respect to the evidence pertaining 
to the veteran's schizophrenia, the Board finds that this 
evidence acts to well ground the veteran's claim for service 
connection and that a REMAND is necessary as to this issue, 
in order to assist the veteran in the development of facts 
pertinent to his claim.  As such, the Board notes that the 
agency of original jurisdiction will be afforded an 
opportunity to review this additional evidence, pursuant to 
the development ordered by the Board below.  

However, as to the evidence received in connection with the 
veteran's claim for service connection for an eye disorder, 
the Board finds that this evidence is not pertinent to 
consideration as to this issue on appeal, as it relates to 
the veteran's suspected glaucoma and indicates that the 
veteran is monitored biannually in the VA eye clinic.  As 
such, the Board is not required to remand this issue for 
consideration of this evidence by the agency of original 
jurisdiction.  Id.  Accordingly, the Board will now consider 
the veteran's appeal as to this issue.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for schizophrenia is plausible and capable of substantiation.

2.  As to the veteran's claim of entitlement to service 
connection for an eye disorder, claimed as allergic 
conjunctivitis, competent medical evidence of a nexus, or 
link, between it and the veteran's service has not been 
presented.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
schizophrenia is well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for an eye 
disorder, claimed as allergic conjunctivitis, is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well-grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well-grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a); see also 
Morton v. West, 12 Vet. App. 477 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well-grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well-grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
Service connection may also be presumed for certain chronic 
diseases, including psychoses, that manifest themselves to a 
compensable degree within one year after separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (1999).

II.  Factual Background

The veteran's service medical records indicate that the 
veteran sought treatment for bilateral red eyes in November 
1970, which was diagnosed as conjunctivitis.  These records 
are silent as to any complaints or treatment of nervousness 
or of a nervous condition.  Upon separation examination 
(conducted in December 1970), the veteran reported having had 
eye trouble, as well as having had depression or excessive 
worry and nervous trouble.  The examiner noted the veteran's 
occasional nervousness in his summary of data.  There were no 
pertinent notations as to the veteran's eyes, except that the 
veteran was colorblind.

A November 1975 VA examination reflects the veteran's reports 
of itchy eyes but contains no clinical discussion as to the 
eyes, including any diagnosis of a disorder.  It also 
reflects the veteran's reports that he had not been 
hospitalized for a nervous condition and that he had been 
going to the VA since July 1975 for Valium.  Subsequent to 
mental status examination, the diagnosis was anxiety reaction 
with depressive features and somatization. The examiner did 
not offer any opinion relating the veteran's anxiety reaction 
to his service.

VA treatment records (dated from June 1978 to October 1997) 
indicate that the veteran was hospitalized for 
undifferentiated schizophrenia from June to July 1978 and 
again in January 1980.  It was noted that the veteran was a 
poor historian, reporting a rather long history of seeing 
ghosts and strange frightening figures, which dated from his 
childhood.  It was also noted that the veteran had been 
attending a VA outpatient clinic since 1978.  Upon his 
admission in June 1978, the veteran reported a medical 
history of itching in both eyes.  No diagnosis was given as 
to the veteran's eyes.  Later records indicate that the 
veteran continued to receive treatment for his schizophrenia.  
These records are completely silent as to any clinical 
opinions relating the veteran's schizophrenia and his claimed 
eye disorder to service and events therein.

A September 1978 VA examination is negative for any 
subjective complaints reported by the veteran as to his eyes 
and for any pertinent clinical notations as to the veteran's 
eyes.  With respect to the veteran's nervous condition, it 
was noted that the veteran had received private treatment 
since 1975 for his headaches and that he had been 
hospitalized in the VA in June and July 1978 for a 
psychiatric condition.  It was also noted that the veteran 
remembered his illness dating to 1975, when he complained of 
seeing people and hearing voices.  Subsequent to mental 
status examination, the diagnosis was schizophrenia, 
undifferentiated.

Private medical records from the Coney Island Hospital and 
Medical Group (dated from August 1987 to June 1988) are 
negative for any reference to the veteran's eyes, whether 
self-reported or clinically noted.  These records document 
treatment received by the veteran for his anxiety and 
delusional state, but there is no reference to the veteran's 
service and no clinical opinion relating the veteran's mental 
disorder to his service.

A May 1997 VA visual examination is silent for any reference 
to the veteran's service historically and reflects the 
clinical diagnosis of allergic conjunctivitis.  There is no 
clinical discussion as to the relationship, if any, between 
the veteran's allergic conjunctivitis and his service.

A May 1997 mental disorders examination indicates that the 
veteran was manic, with disconnected thoughts.  The examiner 
did not offer any opinion relating the veteran's mental 
disorder to his service, nor did he comment on its etiology 
or causation.

In a statement from the veteran's wife (received at the RO in 
June 1998), she indicated that no medical records from the 
Beverly Medical Group were available, as the veteran's 
treating doctor had moved and taken all his records with him.

At his hearing before a traveling Member of the Board 
(conducted in July 2000), the veteran's service 
representative noted that the veteran had been treated for 
conjunctivitis while in service, in November 1970.  
(Transcript (T.) at 3).  When asked if he had gotten 
treatment for his eyes after service, before 1975, the 
veteran responded in the affirmative.  Id.  He had been some 
type of a police officer and had gone to the Fort Hamilton 
dispensary.  (T. at 3-4).  The veteran alternately indicated 
that he had received treatment for his eyes at Fort Hamilton, 
or at the VA medical center in Brooklyn, or at the Manhattan 
medical center, on 23rd street.  (T. at 5-6).  The veteran 
also indicated that he was seen every six months for his eyes 
at Fort Hamilton, as they thought that he might have glaucoma 
or cataracts.  (T. at 6-7).  The veteran's service 
representative informed the veteran that it was very 
important for the veteran to go to his eye doctor at the VA 
and get a medical opinion from him, which stated that it was 
likely that the veteran's conjunctivitis was related to his 
service.  (T. at 9).  The veteran testified that he had not 
had any problems with his eyes prior to service, but they had 
given him gas, and he had had a reaction.  (T. at 10).  With 
respect to the veteran's schizophrenia, the veteran's service 
representative noted that the veteran had reported a nervous 
condition upon his separation and that the examiner had noted 
occasional nervousness.  (T. at 12).  When asked if he had 
received treatment for his nervousness and schizophrenic 
reaction before 1975, the veteran was unsure.  (T. at 12-13).  
When asked why the veteran believed that his service had 
caused his nervous condition, the veteran related a story, in 
which he had been sexually assaulted by an individual at the 
base travel agency.  (T. at 14-16).  The veteran indicated 
that he currently received treatment for his schizophrenia at 
the Brooklyn VA Medical Center.  (T. at 18).

Subsequent to the veteran's hearing before a traveling Member 
of the Board, the veteran's service representative submitted 
two medical statements from the Chief of VA's Health 
Information Management.  With respect to the veteran's eyes, 
it was noted that the veteran was being followed in the eye 
clinic, as he was a glaucoma suspect.  The veteran's vision 
was stable, and there was no notation as to any other eye 
disorder or its relationship, if any, to the veteran's 
service.  The veteran's glaucoma was not noted as related to 
the veteran's service.  With respect to the veteran's 
schizophrenia, it was noted that it had begun in service, in 
1969 in South Carolina.  The veteran had been raped by a 
soldier and a civilian on two occasions.  Since then, he had 
heard voices.

III.  Analysis

As to the issue of entitlement to service connection for 
schizophrenia, the Board finds that the veteran has submitted 
a claim that is plausible and capable of substantiation.  See 
Tirpak v. Derwinski, supra.  Specifically, the evidence of 
record reflects a current clinical diagnosis of 
schizophrenia, the veteran's reports (presumed credible for 
this purpose) of in-service incurrence, and a medical 
statement indicating that the veteran's schizophrenia began 
in service when he was raped.  See Caluza v. Brown, supra.

Given that the veteran has submitted a well grounded claim of 
entitlement to service connection for schizophrenia, VA must 
now assist the veteran in the development of facts pertinent 
to his claim.  Accordingly, this issue will be addressed 
further in the REMAND below.

As to the issue of entitlement to service connection for an 
eye disorder, claimed as allergic conjunctivitis, the Board 
recognizes the veteran's contentions that he is so entitled.  
Additionally, the Board acknowledges that the veteran was 
treated in service for conjunctivitis and that he reported 
eye trouble upon separation examination.  However, the Board 
must adhere to established laws and regulations in its 
determinations.  As such, the veteran's claim as to this 
issue is denied, as it is not well grounded.

In this respect, the Board finds that there is competent 
clinical evidence of a current disability (allergic 
conjunctivitis) and evidence of in-service incurrence (the 
veteran's statements to that effect, as well as treatment 
documented in the veteran's service medical records).  
However, the Board does not find competent clinical evidence 
of a nexus, or link, between the veteran's allergic 
conjunctivitis (or any other eye disorder) and his service.  
Such evidence is necessary for a well grounded claim of 
entitlement to service connection.  Id.

Specifically, none of the veteran's VA examinations or VA 
treatment records offer any clinical opinions relating the 
veteran's allergic conjunctivitis, or any other eye disorder, 
to his service.  Indeed, this evidence is absolutely negative 
for any discussion as the etiology, causation, or onset of 
the veteran's allergic conjunctivitis.  Further, the VA 
medical statement indicating that the veteran is followed at 
the eye clinic for glaucoma is also negative for any 
discussion as to the etiology, causation, or onset of the 
veteran's glaucoma, the other diagnosed eye disorder 
veteran's private medical records.  Additionally, the 
veteran's private medical records are negative for any 
reference to the veteran's eyes and contain no opinion 
relating any of the veteran's eye disorders to his service.

In effect, the veteran has proffered only his assertions that 
the allergic conjunctivitis he currently experiences, as well 
as any other eye disorder, are related to events in service, 
including treatment for conjunctivitis in November 1970.  
Nothing in the record indicates that the veteran possesses 
the medical expertise necessary to render such an opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
assertions as to causation and diagnosis are inadequate.  Id.  
Where the determinative issue involves medical causation or 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, supra.

Therefore, absent competent medical evidence of a nexus, or 
link, between the veteran's eye disorder, claimed as allergic 
conjunctivitis, and his service, the veteran has not 
submitted a well-grounded claim of entitlement to service 
connection.  See Caluza v. Brown, supra.

Additionally, the Board notes that the RO informed the 
veteran that allergic conjunctivitis was a congenital or 
developmental defect and, as such, was not a disease or 
injury within the meaning of applicable legislation, for 
which service connection could be established.  See 38 C.F.R. 
§ 3.303(c) (1999).

The veteran has not provided any indication of the existence 
of additional evidence that would make this claim well 
grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this respect, 
the Board notes that the veteran's wife indicated that 
medical records from the Beverly Medical Group were 
unavailable.  The Board also notes, notwithstanding the 
veteran's service representative's statement that there were 
pertinent VA treatment records from the Brooklyn facility, 
that the RO, in November 1997, requested from the Brooklyn VA 
Medical Center all available inpatient and outpatient records 
pertaining to the veteran from 1970 to the present.  In 
response, the medical center provided the RO with records 
dated from June 1978 and indicated that no other records were 
available as to the veteran.

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).  


ORDER

The claim of entitlement to service connection for 
schizophrenia is well grounded.

Entitlement to service connection for an eye disorder, 
claimed as allergic conjunctivitis, is denied.


REMAND

In light of the Board's decision above, finding that the 
veteran had submitted a well grounded claim of entitlement to 
service connection for schizophrenia, VA must now assist the 
veteran in the development of facts pertinent to his claim.

As such, this issue will not be decided pending a REMAND for 
the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-October 1997 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's schizophrenia should 
be obtained by the RO and incorporated 
into the claims file.  This should 
include any additional treatment records 
from the Brooklyn VA Medical Center.

2.  Pursuant to applicable provisions 
found in M-21, the RO should inform the 
veteran of any evidentiary development 
necessary to support his claim, as the 
nexus evidence in this instance, as well 
as the veteran's statements, relate the 
veteran's schizophrenia to in-service 
rapes.

3.  A VA mental disorders examination by 
a board of two psychologists or 
psychiatrists should be scheduled and 
conducted in order to determine the 
nature and onset of the veteran's 
schizophrenia.  

Specifically, the examiners should obtain 
a detailed history from the veteran, if 
possible, and offer an opinion as to 
whether it is at least as likely as not 
that the veteran's schizophrenia had its 
onset while the veteran was in service or 
within one year after his separation from 
service and whether it is related to the 
reported in-service rapes.  The examiners 
should state any rationale for any 
opinions expressed.  If the examiners 
cannot offer an opinion without resort to 
speculation, they should so state.

4.  The claims files and a separate copy 
of this remand must be made available to 
and be reviewed by the examiners in 
conjunction with the attendant 
examination.

5.  The veteran should be advised that 
failure to report for the scheduled 
examination may have adverse consequences 
in the adjudication of his claim.  
38 C.F.R. § 3.655 (1999).  Additionally, 
as the veteran has been found to be 
incompetent to handle disbursement of 
funds, the RO should also provide notice 
of the veteran's scheduled VA examination 
to his wife or any other individual 
designated to handle his affairs.

6.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the respective examiner for 
corrective action.

7.  The RO should then review the 
veteran's claim as to the propriety of a 
grant of service connection for 
schizophrenia, in light of the VA medical 
statement that relates the veteran's 
schizophrenia to service, any additional 
treatment records received, any 
information provided by the veteran as to 
the purported in-service rapes, and the 
VA examination report and any conclusions 
expressed therein.

If the veteran's claim remains in a 
denied status, he and his representative 
should be provided with a supplemental 
statement of the case, which should 
include a full discussion of actions 
taken and the reasons and bases for such 
actions.  The applicable response time 
should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals



 



